Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 1 of 82




  EXHIBIT 471
                                                                                                                                                                                                                                                                          Exhibit 471
                                                                           2020 Pilot Survey Data Comparison
                                                                           VACCINATED -VS - UNVACCINATED
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 2 of 82




                                                                                                                                                                                                       Unvaccinated Population
                                                                                                                                                                                                           Risk Factor in Total Population = 5.97%
                                                                                                                                                                                                           This pilot survey provides numerical proof that
                                                                                                                                                                                                           vaccines are causing an exponential increased
                                                                                                       30        27%                                                                                       odds that this large control group of unvaccinated
                                                                                                                                                                                                           children (as featured on this chart) would be
                                                                                                                           Chronic Conditions,                                                             exponentially healthier than vaccinated children by
                                                                     Percent of People with Disorder




                                                                                                       25
                                                                                                                           Children
                                                                                                                                                                                Multiple Chronic
                                                                                                       20
                                                                                                                                                                                                           calculation is supported by the p-value 1.18E-83.
                                                                                                                                                                                                           See full report for detailed explanation.
                                                                                                        15                                                                      Conditions, Children
                                                                                                                                                                                                           Subsets - Chronic Conditions




                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                 13.32% (risk factor within the subset group that
                                                                                                        10              5.97%                                                                                    received the K-shot and/or pregnancy vaccination)
                                                                                                            5
                                                                                                                                                                            6.66%                                2.25% (risk factor within the subset group
                                                                                                                                                                                                                 unexposed to the K-shot and pregnancy vaccination)
                                                                                                             0                                                                                0.94%        Risk Factor in Total Population = 0.94%
                                                                                                                                                                                                           This pilot survey provides numerical proof that
                                                                                                                                                                                                           vaccines are causing an exponential increased risk
                                                                                                                                                                                                           that this large control group of unvaccinated children
                                                                                                                                                                                                           (as featured on this chart) would be exponentially
                                                                                                                                                                                                           healthier than vaccinated children by mere chance: 1 in
                                                                                                                                                                                                           detailed explanation.
                                                                                                                       “The cure cannot be worse than the problem itself.”
                                                                                                                        - President Donald J. Trump, October 22, 2020, Presidential Debate                 Subsets - Multiple Chronic Conditions
                                                                                                                                                                                                                 2.57% (risk factor within the subset group that
                                                                                                                                                                                                                 received the K-shot and/or pregnancy vaccination)
                                                                                                                          U.S. National data for approximately 99%+ Vaccinated Population                        0.12% (risk factor within the subset group
                                                                                                                                                                                                                 unexposed to the K-shot and pregnancy vaccination)
                                                                                                                          Pilot survey data for 100% Unvaccinated Control Group
                                                                                                                             Unvaccinated but exposed to K-shot and/or maternal vaccination            *Total survey produced 99% Confidence Interval [5.95,5.99] without
                                                                                                                                                                                                        finite population correction. Please see full report for all sample
                                                                                                                             Unvaccinated and unexposed to K-shot and maternal vaccination              rates, equations, values, and methodology.
                                                                                                                                                                                                                                                                                         Exhibit 471
                                                                           2020 Pilot Survey Data Comparison
                                                                           VACCINATED -VS - UNVACCINATED
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 3 of 82




                                                                                                                                                                                                                      Unvaccinated Population
                                                                                                                                     Vaccinated versus Unvaccinated                                                       Risk Factor in Total Population = 5.71%
                                                                                                                                    2020 Pilot Survey Data Comparison                                                     This pilot survey provides numerical proof that
                                                                                                                 60%   Chronic Conditions,                                                                                vaccines are causing an exponential increased risk
                                                                                                       60
                                                                                                                       Adults                                                                                             that this large control group of unvaccinated adults
                                                                                                                                                                                                                          (as featured on this chart) would be exponentially
                                                                                                                                                                                                                          healthier than vaccinated adults by mere chance: 1
                                                                     Percent of People with Disorder




                                                                                                       50
                                                                                                                                                              2 Chronic Conditions,
                                                                                                                                              42%             Adults                                                      See full report for detailed explanation.
                                                                                                       40
                                                                                                                                                                                                                          Subsets - Chronic Conditions
                                                                                                                                                                                                                                12.50% (risk factor within the subset group that
                                                                                                        30                                                                                                                      received the K-shot and/or pregnancy vaccination)
                                                                                                                                                                                              5 Chronic Conditions,             4.49% (risk factor within the subset group




                                                                                                                                                                                                                                                                                         2
                                                                                                                                                                                                                                unexposed to the K-shot and pregnancy vaccination)
                                                                                                        20                                                                                    Adults
                                                                                                                                                                                                                          Risk Factors in Total Population = 0.95%
                                                                                                                       5.71%                                                                                              This pilot survey provides numerical proof that vaccines
                                                                                                                                                                                                                          are causing an exponential increased risk of chronic
                                                                                                            10
                                                                                                                                                                                            12%
                                                                                                             0
                                                                                                                                                          0.95%                                                           control group of unvaccinated adults (as featured
                                                                                                                                                                                                                          on this chart) would be exponentially healthier than
                                                                                                                                                                                                     0.0%
                                                                                                                                                                                                                          full report for detailed explanation.
                                                                                                                                                                                                                          Subsets - 2 Chronic Conditions
                                                                                                                                                                                                                                3.13% (risk factor within the subset group that
                                                                                                                                                                                                                                received the K-shot and/or pregnancy vaccination)
                                                                                                                                                                                                                                0.56% (risk factor within the subset group
                                                                                                                          “The cure cannot be worse than the problem itself.”                                                   unexposed to the K-shot and pregnancy vaccination)
                                                                                                                            - President Donald J. Trump, October 22, 2020, Presidential Debate                            Risk Factors in Total Population = 0.00%
                                                                                                                                                                                                                          This pilot survey provides numerical proof that vaccines
                                                                                                                                                                                                                          are causing an exponential increased risk of chronic
                                                                                                                              U.S. National data for approximately 99%+ Vaccinated Population                             control group of unvaccinated adults (as featured
                                                                                                                                                                                                                          on this chart) would be exponentially healthier than
                                                                                                                              infographic/chronic-diseases.htm)
                                                                                                                              Pilot survey data for 100% Unvaccinated Control Group                                       See full report for detailed explanation.
                                                                                                                                 Unvaccinated but exposed to K-shot and/or maternal vaccination                       *Total survey produced 99% Confidence Interval [5.95,5.99] without
                                                                                                                                                                                                                       finite population correction. Please see full report for all sample
                                                                                                                                 Unvaccinated and unexposed to K-shot and maternal vaccination                         rates, equations, values, and methodology.
                                                                                                                                                                                                                                                          Exhibit 471
                                                                           2020 Pilot Survey Data Comparison
                                                                           VACCINATED -VS - UNVACCINATED
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 4 of 82




                                                                                                                                                                                       Unvaccinated Population
                                                                                                                                                                                           Risk Factor in Total Population = 0.0%
                                                                                                                                                               Heart Disease,              This pilot survey provides numerical proof that
                                                                                                                                                                                           vaccines are causing an exponential increased risk
                                                                                                                                                               Adults                      that this large control group of unvaccinated adults
                                                                                                                             48%                                                           (as featured on this chart) would be exponentially
                                                                     Percent of People with Disorder




                                                                                                                                                                                           healthier than vaccinated adults by mere chance:
                                                                                                                                                                                           infinite / incalculable. This calculation is supported
                                                                                                       50                                                                                  by an infinitesimal p-value. See full report for
                                                                                                                                                                                           detailed explanation.
                                                                                                       45
                                                                                                       40




                                                                                                                                                                                                                                                          3
                                                                                                       35
                                                                                                       30
                                                                                                        25
                                                                                                        20
                                                                                                        15                                                          0.00%
                                                                                                        10
                                                                                                            5
                                                                                                             0
                                                                                                                 “The cure cannot be worse than the problem itself.”
                                                                                                                  - President Donald J. Trump, October 22, 2020, Presidential Debate
                                                                                                                    U.S. National data for approximately 99%+ Vaccinated Population
                                                                                                                                                                                       *Total survey produced 99% Confidence Interval [5.95,5.99] without
                                                                                                                    half-of-american-adults-statistics-show)                            finite population correction. Please see full report for all sample
                                                                                                                                                                                        rates, equations, values, and methodology.
                                                                                                                    Pilot survey data for 100% Unvaccinated Control Group
                                                                                                                                                                                                                                                             Exhibit 471
                                                                           2020 Pilot Survey Data Comparison
                                                                           VACCINATED -VS - UNVACCINATED
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 5 of 82




                                                                                                                                                                                          Unvaccinated Population
                                                                                                                                                                                              Risk Factor in Total Population = 0.0%
                                                                                                                                                                          Diabetes            This pilot survey provides numerical proof that
                                                                                                                                                                                              vaccines are causing an exponential increased risk
                                                                                                                                10%                                                           this large control group of unvaccinated people
                                                                                                                                                                                              (as featured on this chart) would be exponentially
                                                                     Percent of People with Disorder




                                                                                                                                                                                              healthier than vaccinated people by mere chance:
                                                                                                       10
                                                                                                        9
                                                                                                        8




                                                                                                                                                                                                                                                             4
                                                                                                        7
                                                                                                        6
                                                                                                            5
                                                                                                            4
                                                                                                            3                                                            0.00%
                                                                                                            2
                                                                                                            1
                                                                                                                0
                                                                                                                    “The cure cannot be worse than the problem itself.”
                                                                                                                     - President Donald J. Trump, October 22, 2020, Presidential Debate
                                                                                                                       U.S. National data for approximately 99%+ Vaccinated Population
                                                                                                                       library/socialmedia/infographics/diabetes.html)                    *Total survey produced 99% Confidence Interval [5.95,5.99] without
                                                                                                                                                                                           finite population correction. Please see full report for all sample
                                                                                                                                                                                           rates, equations, values, and methodology.
                                                                                                                       Pilot survey data for 100% Unvaccinated Control Group
                                                                                                                                                                                                                                                                                           Exhibit 471
                                                                           2020 Pilot Survey Data Comparison
                                                                           VACCINATED -VS - UNVACCINATED
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 6 of 82




                                                                                                                                                                                                                        Unvaccinated Population
                                                                                                                                                                                                  Digestive Disorders       Risk Factor in Total Population = 0.40%
                                                                                                                                                                                                                            This pilot survey provides numerical proof that
                                                                                                                                                                                                                            vaccines are causing an exponential increased risk of
                                                                                                                                                            18%
                                                                                                                                                                                                                            that this large control group of unvaccinated people
                                                                                                                                                                                                                            (as featured on this chart) would be exponentially
                                                                     Percent of People with Disorder




                                                                                                                                18                                                                                          healthier than vaccinated people by mere chance:
                                                                                                                                     16
                                                                                                   Percent of People with Disorder




                                                                                                                                     14
                                                                                                                                                                                                                            supported by the p-value 3.11E-116. See full report
                                                                                                                                     12
                                                                                                                                                                                                                            for detailed explanation.




                                                                                                                                                                                                                                                                                           5
                                                                                                                                     10                                                                                     Subsets
                                                                                                                                      8                                                                                           1.09% (risk factor within the subset group that
                                                                                                                                          6                                                                 0.40%                 received the K-shot and/or pregnancy vaccination)
                                                                                                                                                                                                                                  0.12% (risk factor within the subset group
                                                                                                                                          4                                                                                       unexposed to the K-shot and pregnancy
                                                                                                                                                                                                                                  vaccination)
                                                                                                                                          2
                                                                                                                                          0
                                                                                                                                              “The cure cannot be worse than the problem itself.”
                                                                                                                                               - President Donald J. Trump, October 22, 2020, Presidential Debate
                                                                                                                                                 U.S. National data for approximately 99%+ Vaccinated Population
                                                                                                                                                 health-information/health-statistics/digestive-diseases#all)
                                                                                                                                                 Pilot survey data for 100% Unvaccinated Control Group
                                                                                                                                                    Unvaccinated but exposed to K-shot and/or maternal vaccination      *Total survey produced 99% Confidence Interval [5.95,5.99] without
                                                                                                                                                                                                                         finite population correction. Please see full report for all sample
                                                                                                                                                    Unvaccinated and unexposed to K-shot and maternal vaccination        rates, equations, values, and methodology.
                                                                                                                                                                                                                                                                             Exhibit 471
                                                                           2020 Pilot Survey Data Comparison
                                                                           VACCINATED -VS - UNVACCINATED
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 7 of 82




                                                                                                                                                                                                          Unvaccinated Population
                                                                                                                    Eczema, Children                                                                          Risk Factor in Total Population, Children = 1.49%
                                                                                                                                                                                                              This pilot survey provides numerical proof that vaccines
                                                                                                                                                                                                              are causing an exponential increased risk of eczema
                                                                                                       12           10.7%                                                                                     group of unvaccinated children (as featured on this
                                                                                                                                                                                                              chart) would be exponentially healthier than vaccinated
                                                                                                                                                                                     Eczema,
                                                                                                                                                                                     Eczema, Adults
                                                                     Percent of People with Disorder




                                                                                                       10                                                                                    Adults           detailed explanation.
                                                                                                                                                                                                              Subsets
                                                                                                        8
                                                                                                                                                                                    7.2%                            3.27% (risk factor within the subset group that
                                                                                                                                                                                                                    received the K-shot and/or pregnancy vaccination)
                                                                                                            6
                                                                                                                                                                                                                    0.36% (risk factor within the subset group




                                                                                                                                                                                                                                                                             6
                                                                                                                                                                                                                    unexposed to the K-shot and pregnancy
                                                                                                            4                                                                                                       vaccination)
                                                                                                                             1.49%                                                                            Risk Factor in Total Population, Adults = .95%
                                                                                                            2
                                                                                                                                                                                                              This pilot survey provides numerical proof that vaccines
                                                                                                                0
                                                                                                                                                                                                  0.95%       are causing an exponential increased risk of eczema
                                                                                                                                                                                                              group of unvaccinated adults (as featured on this chart)
                                                                                                                                                                                                              would be exponentially healthier than vaccinated
                                                                                                                                                                                                              detailed explanation.
                                                                                                                                                                                                              Subsets
                                                                                                                           “The cure cannot be worse than the problem itself.”                                      6.25% (risk factor within the subset group that
                                                                                                                            - President Donald J. Trump, October 22, 2020, Presidential Debate                      received the K-shot and/or pregnancy vaccination)
                                                                                                                                                                                                                    0.00% (risk factor within the subset group
                                                                                                                                                                                                                    unexposed to the K-shot and pregnancy
                                                                                                                                                                                                                    vaccination)
                                                                                                                              U.S. National data for approximately 99%+ Vaccinated Population
                                                                                                                              managed-care-setting/overview-of-atopic-dermatitis-article)
                                                                                                                              Pilot survey data for 100% Unvaccinated Control Group
                                                                                                                                                                                                          *Total survey produced 99% Confidence Interval [5.95,5.99] without
                                                                                                                                 Unvaccinated but exposed to K-shot and/or maternal vaccination            finite population correction. Please see full report for all sample
                                                                                                                                                                                                           rates, equations, values, and methodology.
                                                                                                                                 Unvaccinated and unexposed to K-shot and maternal vaccination
                                                                                                                                                                                                                                                                          Exhibit 471
                                                                           2020 Pilot Survey Data Comparison
                                                                           VACCINATED -VS - UNVACCINATED
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 8 of 82




                                                                                                                                                                                                       Unvaccinated Population
                                                                                                                                                                                                           Risk Factor in Total Population, Children = 0.71%
                                                                                                                                                                                                           This pilot survey provides numerical proof that
                                                                                                                   Asthma, Children                                            Asthma, Adults              vaccines are causing an exponential increased risk of
                                                                                                                                                                                                           control group of unvaccinated children (as featured
                                                                                                                                                                                                           on this chart) would be exponentially healthier than
                                                                                                                   7.5%
                                                                     Percent of People with Disorder




                                                                                                       8                                                                     7.7%                          supported by the p-value 3.31E-31. See full report for
                                                                                                       7
                                                                                                                                                                                                           detailed explanation.
                                                                                                                                                                                                           Subsets
                                                                                                       6
                                                                                                                                                                                                                 1.64% (risk factor within the subset group that
                                                                                                                                                                                                                 received the K-shot and/or pregnancy vaccination)




                                                                                                                                                                                                                                                                          7
                                                                                                           5
                                                                                                                                                                                                                 0.24% (risk factor within the subset group
                                                                                                           4                                                                                                     unexposed to the K-shot and pregnancy
                                                                                                                                                                                                                 vaccination)
                                                                                                           3
                                                                                                                                                                                                           Risk Factor in Total Population, Adults = 0.00%
                                                                                                           2
                                                                                                                                                                                                           This pilot survey provides numerical proof that vaccines
                                                                                                               1
                                                                                                                            0.71%                                                                          are causing an exponential increased risk of asthma in
                                                                                                               0                                                                               0.00%       group of unvaccinated adults (as featured on this chart)
                                                                                                                                                                                                           would be exponentially healthier than vaccinated
                                                                                                                                                                                                           detailed explanation.
                                                                                                                          “The cure cannot be worse than the problem itself.”
                                                                                                                           - President Donald J. Trump, October 22, 2020, Presidential Debate
                                                                                                                             U.S. National data for approximately 99%+ Vaccinated Population
                                                                                                                                                                                                       *Total survey produced 99% Confidence Interval [5.95,5.99] without
                                                                                                                                                                                                        finite population correction. Please see full report for all sample
                                                                                                                             Pilot survey data for 100% Unvaccinated Control Group                      rates, equations, values, and methodology.
                                                                                                                                                                                                                                                          Exhibit 471
                                                                           2020 Pilot Survey Data Comparison
                                                                           VACCINATED -VS - UNVACCINATED
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 9 of 82




                                                                                                                                                                                       Unvaccinated Population
                                                                                                                                                                                           Risk Factor in Total Population = 1.10%
                                                                                                                                                                                           This pilot survey provides numerical proof that
                                                                                                                                                                  Food Allergy,            vaccines are causing an exponential increased risk
                                                                                                                           6.5%                                   Children                 this large control group of unvaccinated children
                                                                                                                                                                                           (as featured on this chart) would be exponentially
                                                                     Percent of People with Disorder




                                                                                                                                                                                           healthier than vaccinated children by mere chance:
                                                                                                       18
                                                                                                       16
                                                                                                                                                                                           detailed explanation.
                                                                                                       14
                                                                                                                                                                                           Subsets
                                                                                                       12                                                                                        1.87% (risk factor within the subset group that
                                                                                                                                                                                                 received the K-shot and/or pregnancy vaccination)




                                                                                                                                                                                                                                                          8
                                                                                                       10
                                                                                                                                                                                                 0.71% (risk factor within the subset group
                                                                                                            8                                                                                    unexposed to the K-shot and pregnancy
                                                                                                            6                                                              1.1%                  vaccination)
                                                                                                            4
                                                                                                            2
                                                                                                            0
                                                                                                                “The cure cannot be worse than the problem itself.”
                                                                                                                 - President Donald J. Trump, October 22, 2020, Presidential Debate
                                                                                                                   U.S. National data for approximately 99%+ Vaccinated Population
                                                                                                                   Pilot survey data for 100% Unvaccinated Control Group
                                                                                                                      Unvaccinated but exposed to K-shot and/or maternal vaccination   *Total survey produced 99% Confidence Interval [5.95,5.99] without
                                                                                                                                                                                        finite population correction. Please see full report for all sample
                                                                                                                      Unvaccinated and unexposed to K-shot and maternal vaccination     rates, equations, values, and methodology.
                                                                                                                                                                                                                                                          Exhibit 471
                                                                            2020 Pilot Survey Data Comparison
                                                                            VACCINATED -VS - UNVACCINATED
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 10 of 82




                                                                                                                                                                                       Unvaccinated Population
                                                                                                                                                                                           Risk Factor in Total Population = 1.24%
                                                                                                                                                                                           This pilot survey provides numerical proof that
                                                                                                                                                                 Developmental             vaccines are causing an exponential increased
                                                                                                                          6.99%                                    Disabilities
                                                                                                                                                                                           risk of developmental disabilities in America.
                                                                      Percent of People with Disorder




                                                                                                                                                                                           on this chart) would be exponentially healthier
                                                                                                        7
                                                                                                        6
                                                                                                                                                                                           detailed explanation.
                                                                                                        5                                                                                  Subsets
                                                                                                                                                                                               2.97% (risk factor within the subset group that




                                                                                                                                                                                                                                                          9
                                                                                                        4                                                                                        received the K-shot and/or pregnancy vaccination)
                                                                                                            3                                                            1.24%                   0.32% (risk factor within the subset group
                                                                                                                                                                                                 unexposed to the K-shot and pregnancy
                                                                                                                                                                                                 vaccination)
                                                                                                            2
                                                                                                            1
                                                                                                            0
                                                                                                                “The cure cannot be worse than the problem itself.”
                                                                                                                 - President Donald J. Trump, October 22, 2020, Presidential Debate
                                                                                                                   U.S. National data for approximately 99%+ Vaccinated Population
                                                                                                                   Pilot survey data for 100% Unvaccinated Control Group
                                                                                                                      Unvaccinated but exposed to K-shot and/or maternal vaccination   *Total survey produced 99% Confidence Interval [5.95,5.99] without
                                                                                                                                                                                        finite population correction. Please see full report for all sample
                                                                                                                      Unvaccinated and unexposed to K-shot and maternal vaccination     rates, equations, values, and methodology.
                                                                                                                                                                                                                                                             Exhibit 471
                                                                            2020 Pilot Survey Data Comparison
                                                                            VACCINATED -VS - UNVACCINATED
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 11 of 82




                                                                                                                                                                                         Unvaccinated Population
                                                                                                                                                                                             Risk Factor in Total Population = 0.81%*
                                                                                                                                                                                             This pilot survey provides numerical proof that vaccines
                                                                                                                                                                                             are causing an exponential increased risk of diagnosed
                                                                                                                             3.0%                                    Birth Defects           large control group of unvaccinated people (as featured
                                                                                                                                                                                             on this chart) would be exponentially healthier than
                                                                      Percent of People with Disorder




                                                                                                         3                                                                                   full report for detailed explanation.
                                                                                                                                                                                             Subsets
                                                                                                        2.5                                                                                      1.96% (risk factor within the subset group that
                                                                                                                                                                                                   received the K-shot and/or pregnancy vaccination)
                                                                                                          2                                                                                        0.29% (risk factor within the subset group




                                                                                                                                                                                                                                                             10
                                                                                                                                                                                                   unexposed to the K-shot and pregnancy
                                                                                                        1.5                                                                0.81%                   vaccination)
                                                                                                              1
                                                                                                         0.5
                                                                                                                                                                                              this pilot survey.
                                                                                                              0
                                                                                                                                                                                             survey data shows that the risk of being born
                                                                                                                                                                                             with birth defects within a maternal vaccine
                                                                                                                                                                                             almost precisely to national data: the
                                                                                                                  “The cure cannot be worse than the problem itself.”                        (https://www.cdc.gov/vaccines/pregnancy/
                                                                                                                   - President Donald J. Trump, October 22, 2020, Presidential Debate        hcp-toolkit/maternal-vaccination-coverage.
                                                                                                                     U.S. National data for approximately 99%+ Vaccinated Population
                                                                                                                                                                                             of birth defects in the control group subset
                                                                                                                     Pilot survey data for 100% Unvaccinated Control Group                   provides corroborating evidence that maternal
                                                                                                                        Unvaccinated but exposed to K-shot and/or maternal vaccination        vaccination
                                                                                                                                                                                         *Total               is causing
                                                                                                                                                                                                 survey produced          a pandemic
                                                                                                                                                                                                                   99% Confidence Intervalrate  of birth
                                                                                                                                                                                                                                           [5.95,5.99] without
                                                                                                                        Unvaccinated and unexposed to K-shot and maternal vaccination
                                                                                                                                                                                          finite population
                                                                                                                                                                                              defects        correction.
                                                                                                                                                                                                         in the                                          !!
                                                                                                                                                                                                                  USA.Please see full report for all sample
                                                                                                                                                                                          rates, equations, values, and methodology.
                                                                                                                                                                                                                                                             Exhibit 471
                                                                            2020 Pilot Survey Data Comparison
                                                                            VACCINATED -VS - UNVACCINATED
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 12 of 82




                                                                                                                                                                                          Unvaccinated Population
                                                                                                                                                                                              Risk Factor in Total Population = 0.07%
                                                                                                                                                                                              This pilot survey provides numerical proof that
                                                                                                                                                                                              vaccines are causing an exponential increased risk
                                                                                                                             1.2%                                         Epilepsy
                                                                                                                                                                                              this large control group of unvaccinated people
                                                                                                                                                                                              (as featured on this chart) would be exponentially
                                                                      Percent of People with Disorder




                                                                                                                                                                                              healthier than vaccinated people by mere chance: 1 in
                                                                                                        1.2
                                                                                                          1                                                                                   Subsets
                                                                                                                                                                                                    0.22% (risk factor within the subset group that
                                                                                                        0.8                                                                                         received the K-shot and/or pregnancy vaccination)




                                                                                                                                                                                                                                                             11
                                                                                                                                                                                                    0.00% (risk factor within the subset group
                                                                                                         0.6                                                                                        unexposed to the K-shot and pregnancy
                                                                                                                                                                                                    vaccination)
                                                                                                         0.4                                                                 0.07%
                                                                                                          0.2
                                                                                                               0
                                                                                                                   “The cure cannot be worse than the problem itself.”
                                                                                                                    - President Donald J. Trump, October 22, 2020, Presidential Debate
                                                                                                                      U.S. National data for approximately 99%+ Vaccinated Population
                                                                                                                      Pilot survey data for 100% Unvaccinated Control Group
                                                                                                                         Unvaccinated but exposed to K-shot and/or maternal vaccination   *Total survey produced 99% Confidence Interval [5.95,5.99] without
                                                                                                                                                                                           finite population correction. Please see full report for all sample
                                                                                                                         Unvaccinated and unexposed to K-shot and maternal vaccination     rates, equations, values, and methodology.
                                                                                                                                                                                                                                                             Exhibit 471
                                                                            2020 Pilot Survey Data Comparison
                                                                            VACCINATED -VS - UNVACCINATED
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 13 of 82




                                                                                                                                                                                          Unvaccinated Population
                                                                                                                                                                                              Risk Factor in Total Population = 0.21%
                                                                                                                                                                   Autism Spectrum            This pilot survey provides numerical proof that
                                                                                                                                                                                              vaccines are causing an exponential increased
                                                                                                                               2.5%                                    Disorder               that this large control group of unvaccinated
                                                                                                                                                                                              children (as featured on this chart) would be
                                                                      Percent of People with Disorder




                                                                                                                                                                                              exponentially healthier than vaccinated children by
                                                                                                        2.5
                                                                                                                                                                                              for detailed explanation.
                                                                                                          2
                                                                                                                                                                                              Subsets
                                                                                                                                                                                                  0.59% (risk factor within the subset group that




                                                                                                                                                                                                                                                             12
                                                                                                         1.5                                                                                        received the K-shot and/or pregnancy vaccination)
                                                                                                                                                                                                    0.00% (risk factor within the subset group
                                                                                                                                                                                                    unexposed to the K-shot and pregnancy
                                                                                                              1
                                                                                                                                                                              0.21%                 vaccination)
                                                                                                          0.5
                                                                                                               0
                                                                                                                   “The cure cannot be worse than the problem itself.”
                                                                                                                    - President Donald J. Trump, October 22, 2020, Presidential Debate
                                                                                                                      U.S. National data for approximately 99%+ Vaccinated Population
                                                                                                                      Pilot survey data for 100% Unvaccinated Control Group
                                                                                                                         Unvaccinated but exposed to K-shot and/or maternal vaccination   *Total survey produced 99% Confidence Interval [5.95,5.99] without
                                                                                                                                                                                           finite population correction. Please see full report for all sample
                                                                                                                         Unvaccinated and unexposed to K-shot and maternal vaccination     rates, equations, values, and methodology.
                                                                                                                                                                                                                                                                              Exhibit 471
                                                                            2020 Pilot Survey Data Comparison
                                                                            VACCINATED -VS - UNVACCINATED
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 14 of 82




                                                                                                                                                                                                           Unvaccinated Population
                                                                                                                                                                                                               Risk Factor in Total Population, Children = 0.47%
                                                                                                                               ADHD, Children                                                                  This pilot survey provides numerical proof that
                                                                                                        10
                                                                                                                     9.4%                                                                                      vaccines are causing an exponential increased risk of
                                                                                                                                                                                                               control group of unvaccinated children (as featured
                                                                                                         9                                                                                                     on this chart) would be exponentially healthier than
                                                                      Percent of People with Disorder




                                                                                                         8
                                                                                                         7                                                                               ADHD, Adults          See full report for detailed explanation.
                                                                                                             6
                                                                                                                                                                                                               Subsets
                                                                                                                                                                                                                   0.47% (risk factor within the subset group that
                                                                                                             5
                                                                                                                                                                                   4.4%




                                                                                                                                                                                                                                                                              13
                                                                                                             4
                                                                                                                                                                                                                     received the K-shot and/or pregnancy vaccination)
                                                                                                                                                                                                                     0.47% (risk factor within the subset group
                                                                                                             3
                                                                                                                                                                                                                     unexposed to the K-shot and pregnancy
                                                                                                                 2           0.47%                                                                                   vaccination)
                                                                                                                 1
                                                                                                                 0                                                                                 0.00%       Risk Factor in Total Population, Adults = 0.00%
                                                                                                                                                                                                               This pilot survey provides numerical proof that
                                                                                                                                                                                                               vaccines are causing an exponential increased risk
                                                                                                                                                                                                               this large control group of unvaccinated adults
                                                                                                                                                                                                               (as featured on this chart) would be exponentially
                                                                                                                                                                                                               healthier than vaccinated adults by mere chance: 1 in
                                                                                                                            “The cure cannot be worse than the problem itself.”
                                                                                                                             - President Donald J. Trump, October 22, 2020, Presidential Debate
                                                                                                                               U.S. National data for approximately 99%+ Vaccinated Population
                                                                                                                               Pilot survey data for 100% Unvaccinated Control Group
                                                                                                                                  Unvaccinated but exposed to K-shot and/or maternal vaccination           *Total survey produced 99% Confidence Interval [5.95,5.99] without
                                                                                                                                                                                                            finite population correction. Please see full report for all sample
                                                                                                                                  Unvaccinated and unexposed to K-shot and maternal vaccination             rates, equations, values, and methodology.
                                                                                                                                                                                                                                                                Exhibit 471
                                                                           2020 Pilot Survey Data Comparison
                                                                           VACCINATED -VS - UNVACCINATED
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 15 of 82




                                                                                                                                                                                             Unvaccinated Population
                                                                                                                                                                                                 Risk Factor in Total Population = 0.72%
                                                                                                                                                                                                 This pilot survey provides numerical proof that
                                                                                                                                                                  Learning                       vaccines are causing an exponential increased risk of
                                                                                                                           8.0%                                   Disabilities, Children         that this large control group of unvaccinated children
                                                                                                                                                                                                 (as featured on this chart) would be exponentially
                                                                                of People with Disorder




                                                                                                                                                                                                 healthier than vaccinated children by mere chance:
                                                                                                          8
                                                                                                          7                                                                                      See full report for detailed explanation.
                                                                        Percent of People with Disorder




                                                                                                          6                                                                                      Subsets
                                                                                                                                                                                                     1.48% (risk factor within the subset group that




                                                                                                                                                                                                                                                                14
                                                                                                          5
                                                                                                                                                                                                       received the K-shot and/or pregnancy vaccination)
                                                                                                              4                                                                                        0.32% (risk factor within the subset group
                                                                                                              3                                                         0.72%                          unexposed to the K-shot and pregnancy
                                                                                                                                                                                                       vaccination)
                                                                      Percent




                                                                                                              2
                                                                                                              1
                                                                                                                  0
                                                                                                                      “The cure cannot be worse than the problem itself.”
                                                                                                                       - President Donald J. Trump, October 22, 2020, Presidential Debate
                                                                                                                         U.S. National data for approximately 99%+ Vaccinated Population
                                                                                                                         Pilot survey data for 100% Unvaccinated Control Group
                                                                                                                            Unvaccinated but exposed to K-shot and/or maternal vaccination   *Total survey produced 99% Confidence Interval [5.95,5.99] without
                                                                                                                                                                                              finite population correction. Please see full report for all sample
                                                                                                                            Unvaccinated and unexposed to K-shot and maternal vaccination     rates, equations, values, and methodology.
                                                                                                                                                                                                                                                             Exhibit 471
                                                                            2020 Pilot Survey Data Comparison
                                                                            VACCINATED -VS - UNVACCINATED
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 16 of 82




                                                                                                                                                                                          Unvaccinated Population
                                                                                                                                                                                              Risk Factor in Total Population = 0.52%
                                                                                                                                                                                              This pilot survey provides numerical proof that
                                                                                                                                                                                              vaccines are causing an exponential increased risk of
                                                                                                                          5.0%                                 Speech Disorders,
                                                                                                                                                                                              that this large control group of unvaccinated children
                                                                                                                                                               Children                       (as featured on this chart) would be exponentially
                                                                      Percent of People with Disorder




                                                                                                                                                                                              healthier than vaccinated children by mere chance:
                                                                                                         5
                                                                                                        4.5                                                                                   for detailed explanation.
                                                                                                          4
                                                                                                                                                                                              Subsets
                                                                                                        3.5
                                                                                                                                                                                                  1.48% (risk factor within the subset group that




                                                                                                                                                                                                                                                             15
                                                                                                          3                                                                                         received the K-shot and/or pregnancy vaccination)
                                                                                                         2.5                                                                                        0.00% (risk factor within the subset group
                                                                                                                                                                                                    unexposed to the K-shot and pregnancy
                                                                                                              2                                                        0.52%                        vaccination)
                                                                                                         1.5
                                                                                                              1
                                                                                                          0.5
                                                                                                               0
                                                                                                                   “The cure cannot be worse than the problem itself.”
                                                                                                                    - President Donald J. Trump, October 22, 2020, Presidential Debate
                                                                                                                      U.S. National data for approximately 99%+ Vaccinated Population
                                                                                                                      Pilot survey data for 100% Unvaccinated Control Group
                                                                                                                         Unvaccinated but exposed to K-shot and/or maternal vaccination   *Total survey produced 99% Confidence Interval [5.95,5.99] without
                                                                                                                                                                                           finite population correction. Please see full report for all sample
                                                                                                                         Unvaccinated and unexposed to K-shot and maternal vaccination     rates, equations, values, and methodology.
                                                                                                                                                                                                                                                           Exhibit 471
                                                                            2020 Pilot Survey Data Comparison
                                                                            VACCINATED -VS - UNVACCINATED
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 17 of 82




                                                                                                                                                                                        Unvaccinated Population
                                                                                                                                                                                            Risk Factor in Total Population = 0.10%
                                                                                                                                                                                            This pilot survey provides numerical proof that
                                                                                                                                                                                            vaccines are causing an exponential increased
                                                                                                                         90%                                Ear Fluid (OME),                this large control group of unvaccinated children
                                                                                                                                                            Children                        (as featured on this chart) would be exponentially
                                                                      Percent of People with Disorder




                                                                                                                                                                                            healthier than vaccinated children by mere chance:
                                                                                                        90                                                                                  infinite / incalculable. This calculation is supported
                                                                                                                                                                                            by an infinitesimal p-value. See full report for
                                                                                                        80                                                                                  detailed explanation.
                                                                                                        70                                                                                  Subsets
                                                                                                        60                                                                                        0.29% (risk factor within the subset group that




                                                                                                                                                                                                                                                           16
                                                                                                                                                                                                  received the K-shot and/or pregnancy vaccination)
                                                                                                        50
                                                                                                                                                                                                  0.00% (risk factor within the subset group
                                                                                                         40                                                                                       unexposed to the K-shot and pregnancy
                                                                                                         30                                                         0.10%                         vaccination)
                                                                                                         20
                                                                                                         10
                                                                                                             0
                                                                                                                 “The cure cannot be worse than the problem itself.”
                                                                                                                  - President Donald J. Trump, October 22, 2020, Presidential Debate
                                                                                                                    U.S. National data for approximately 99%+ Vaccinated Population
                                                                                                                    Pilot survey data for 100% Unvaccinated Control Group
                                                                                                                       Unvaccinated but exposed to K-shot and/or maternal vaccination   *Total survey produced 99% Confidence Interval [5.95,5.99] without
                                                                                                                                                                                         finite population correction. Please see full report for all sample
                                                                                                                       Unvaccinated and unexposed to K-shot and maternal vaccination     rates, equations, values, and methodology.
                                                                                                                                                                                                                                                               Exhibit 471
                                                                            2020 Pilot Survey Data Comparison
                                                                            VACCINATED -VS - UNVACCINATED
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 18 of 82




                                                                                                                                                                                            Unvaccinated Population
                                                                                                                                                                                                Risk Factor in Total Population = 0.07%
                                                                                                                                                                                                This pilot survey provides numerical proof that
                                                                                                                                                                                                vaccines are causing an exponential increased risk
                                                                                                                           14.6%                                  Chronic Sinusitus
                                                                                                                                                                                                odds that this large control group of unvaccinated
                                                                                                                                                                                                people (as featured on this chart) would be
                                                                      Percent of People with Disorder




                                                                                                        16                                                                                      exponentially healthier than vaccinated people
                                                                                                        14
                                                                                                        12
                                                                                                        10                                                                                      for detailed explanation.




                                                                                                                                                                                                                                                               17
                                                                                                             8                                                                                  Subsets
                                                                                                                                                                                                      0.22% (risk factor within the subset group that
                                                                                                             6
                                                                                                                                                                        0.07%                         received the K-shot and/or pregnancy vaccination)
                                                                                                             4
                                                                                                                                                                                                      0.00% (risk factor within the subset group
                                                                                                             2                                                                                        unexposed to the K-shot and pregnancy
                                                                                                                                                                                                      vaccination)
                                                                                                                 0
                                                                                                                     “The cure cannot be worse than the problem itself.”
                                                                                                                      - President Donald J. Trump, October 22, 2020, Presidential Debate
                                                                                                                        U.S. National data for approximately 99%+ Vaccinated Population
                                                                                                                        Pilot survey data for 100% Unvaccinated Control Group
                                                                                                                           Unvaccinated but exposed to K-shot and/or maternal vaccination   *Total survey produced 99% Confidence Interval [5.95,5.99] without
                                                                                                                                                                                             finite population correction. Please see full report for all sample
                                                                                                                           Unvaccinated and unexposed to K-shot and maternal vaccination     rates, equations, values, and methodology.
                                                                                                                                                                                                                                                               Exhibit 471
                                                                            2020 Pilot Survey Data Comparison
                                                                            VACCINATED -VS - UNVACCINATED
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 19 of 82




                                                                                                                                                                                            Unvaccinated Population
                                                                                                                                                                                                Risk Factor in Total Population = 0.16%
                                                                                                                                                                                                This pilot survey provides numerical proof that
                                                                                                                                                                  Strabismus,                   vaccines are causing an exponential increased
                                                                                                                             2.0%                                 Children                      odds that this large control group of unvaccinated
                                                                                                                                                                                                children (as featured on this chart) would be
                                                                      Percent of People with Disorder




                                                                                                                                                                                                exponentially healthier than vaccinated children
                                                                                                         2
                                                                                                        1.8
                                                                                                                                                                                                report for detailed explanation.
                                                                                                        1.6
                                                                                                                                                                                                Subsets
                                                                                                        1.4
                                                                                                                                                                                                    0.47% (risk factor within the subset group that




                                                                                                                                                                                                                                                               18
                                                                                                        1.2                                                                                           received the K-shot and/or pregnancy vaccination)
                                                                                                             1
                                                                                                                                                                                                      0.00% (risk factor within the subset group
                                                                                                                                                                                                      unexposed to the K-shot and pregnancy
                                                                                                         0.8
                                                                                                         0.6
                                                                                                                                                                          0.16%                       vaccination)
                                                                                                         0.4
                                                                                                          0.2
                                                                                                                 0
                                                                                                                     “The cure cannot be worse than the problem itself.”
                                                                                                                      - President Donald J. Trump, October 22, 2020, Presidential Debate
                                                                                                                        U.S. National data for approximately 99%+ Vaccinated Population
                                                                                                                        preventblindness.org/strabismus/)
                                                                                                                        Pilot survey data for 100% Unvaccinated Control Group
                                                                                                                           Unvaccinated but exposed to K-shot and/or maternal vaccination   *Total survey produced 99% Confidence Interval [5.95,5.99] without
                                                                                                                                                                                             finite population correction. Please see full report for all sample
                                                                                                                           Unvaccinated and unexposed to K-shot and maternal vaccination     rates, equations, values, and methodology.
                                                                                                                                                                                                                                                              Exhibit 471
                                                                            2020 Pilot Survey Data Comparison
                                                                            VACCINATED -VS - UNVACCINATED
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 20 of 82




                                                                                                                                                                                           Unvaccinated Population
                                                                                                                                                                                               Risk Factor in Total Population = 0.00%
                                                                                                                                0.04%                                   SIDS
                                                                      Percent of People with Disorder




                                                                                                        0.04
                                                                                                        0.035
                                                                                                         0.03




                                                                                                                                                                                                                                                              19
                                                                                                        0.025
                                                                                                          0.02
                                                                                                         0.015
                                                                                                                                                                        0.00%
                                                                                                          0.01
                                                                                                         0.005
                                                                                                                 0
                                                                                                                     “The cure cannot be worse than the problem itself.”
                                                                                                                      - President Donald J. Trump, October 22, 2020, Presidential Debate
                                                                                                                        U.S. National data for approximately 99%+ Vaccinated Population
                                                                                                                                                                                           *Total survey produced 99% Confidence Interval [5.95,5.99] without
                                                                                                                                                                                            finite population correction. Please see full report for all sample
                                                                                                                        Pilot survey data for 100% Unvaccinated Control Group               rates, equations, values, and methodology.
                                                                                                                                                                                                                                                                          Exhibit 471
                                                                            2020 Pilot Survey Data Comparison
                                                                            VACCINATED -VS - UNVACCINATED
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 21 of 82




                                                                                                                                                                                                       Unvaccinated Population
                                                                                                                                                                                                           Risk Factor in Total Population, Adults = 0.00%
                                                                                                                                                                                                           This pilot survey provides numerical proof that
                                                                                                                                                                                                           vaccines are causing an exponential increased risk
                                                                                                                    6.0%
                                                                                                                                                                                                           this large control group of unvaccinated adults
                                                                                                        6                                                                                                  (as featured on this chart) would be exponentially
                                                                      Percent of People with Disorder




                                                                                                                                                                                                           healthier than vaccinated adults by mere chance:
                                                                                                        5                         Cancer, Adults
                                                                                                        4                                                                                                  Risk Factor in Total Population, Children = 0.00%
                                                                                                                                                                                                           This pilot survey provides numerical proof that




                                                                                                                                                                                                                                                                          20
                                                                                                                                                                                                           vaccines are causing an exponential increased risk of
                                                                                                            3
                                                                                                                                                                                 Cancer, Children          control group of unvaccinated children (as featured
                                                                                                                                                                                                           on this chart) would be exponentially healthier than
                                                                                                            2
                                                                                                                                                                                                           vaccinated children by mere chance: 1 in 86. This
                                                                                                            1                   0.0%                                                                       See full report for detailed explanation.
                                                                                                                                                                             0.35%
                                                                                                                0                                                                               0.0%
                                                                                                                           “The cure cannot be worse than the problem itself.”
                                                                                                                            - President Donald J. Trump, October 22, 2020, Presidential Debate
                                                                                                                              U.S. National data for approximately 99%+ Vaccinated Population
                                                                                                                              us-childhood-cancer-statistics/)                                         *Total survey produced 99% Confidence Interval [5.95,5.99] without
                                                                                                                                                                                                        finite population correction. Please see full report for all sample
                                                                                                                              Pilot survey data for 100% Unvaccinated Control Group                     rates, equations, values, and methodology.
                                                                                                                                                                                                                                                          Exhibit 471
                                                                            2020 Pilot Survey Data Comparison
                                                                            VACCINATED -VS - UNVACCINATED
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 22 of 82




                                                                                                                                                                                       Unvaccinated Population
                                                                                                                                                                                           Risk Factor in Total Population = 0.00%
                                                                                                                                                                                           This pilot survey provides numerical proof that
                                                                                                                                                                                           vaccines are causing an exponential increased risk
                                                                                                                                                              Arthritis                    this large control group of unvaccinated people
                                                                                                                                                                                           (as featured on this chart) would be exponentially
                                                                                                                      16.67%
                                                                      Percent of People with Disorder




                                                                                                                                                                                           healthier than vaccinated people by mere chance:
                                                                                                        18
                                                                                                                                                                                           for detailed explanation.
                                                                                                        16
                                                                                                        14




                                                                                                                                                                                                                                                          21
                                                                                                        12
                                                                                                        10
                                                                                                             8
                                                                                                             6                                                   0.00%
                                                                                                             4
                                                                                                             2
                                                                                                             0
                                                                                                                 “The cure cannot be worse than the problem itself.”
                                                                                                                  - President Donald J. Trump, October 22, 2020, Presidential Debate
                                                                                                                    U.S. National data for approximately 99%+ Vaccinated Population
                                                                                                                                                                                       *Total survey produced 99% Confidence Interval [5.95,5.99] without
                                                                                                                                                                                        finite population correction. Please see full report for all sample
                                                                                                                    Pilot survey data for 100% Unvaccinated Control Group               rates, equations, values, and methodology.
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 23 of 82




  EXHIBIT 472
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 24 of 82




                                1                            Exhibit 472
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 25 of 82




                                2                            Exhibit 472
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 26 of 82




                                3                            Exhibit 472
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 27 of 82




                                4                            Exhibit 472
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 28 of 82




                                5                            Exhibit 472
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 29 of 82




                                6                            Exhibit 472
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 30 of 82




                                7                            Exhibit 472
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 31 of 82




                                8                            Exhibit 472
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 32 of 82




                                9                            Exhibit 472
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 33 of 82




                               10                            Exhibit 472
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 34 of 82




                               11                            Exhibit 472
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 35 of 82




  EXHIBIT 473
                                                                                                                                                                                                                                          Exhibit 473
                                                                                            2 0 T H C E N T U R Y D IS E A S E MO R TA L I T Y
                                                                                            Reductions Caused By Improved
                                                                                            Living Conditions Prior To Vaccines
   Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 36 of 82




                                                                                            Measles Disease Mortality
                                                                                            United States, 1900–19601




                                                                                                                                                                                                                                          1
                                                                         Rate Per 100,000
                                                                                                                                                                                          First Vaccine
                                                                                                                                                                                          Licensed (1963)
                                                                                                                               Year
SOURCES:
1. Grove, R., D., Hetzel, A., M., (1968). Vital statistics rates in the United States, 1940-1960, pp 559 - 603, Washington, D.C. : U.S. Department of Health, Education, and Welfare, Public Health Service, National Center for Health
Statistics, 1968. 2.
Washington D.C. Public Health Foundation, 2015.
                                                                                                                                                                                                                                          Exhibit 473
                                                                                            2 0 T H C E N T U R Y D IS E A S E MO R TA L I T Y
                                                                                            Reductions Caused By Improved
                                                                                            Living Conditions Prior To Vaccines
   Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 37 of 82




                                                                                            Diphtheria Disease Mortality
                                                                                              United States, 1900–19601




                                                                                                                                                                                                                                          2
                                                                         Rate Per 100,000

                                                                                                                                                            Combination Diphtheria
                                                                                                                                                               Tetanus Toxoids
                                                                                                                                                               Licensed (1947)
                                                                                                                               Year
SOURCES:
1. Grove, R., D., Hetzel, A., M., (1968). Vital statistics rates in the United States, 1940-1960, pp 559 - 603, Washington, D.C. : U.S. Department of Health, Education, and Welfare, Public Health Service, National Center for Health
Statistics, 1968. 2.
                                                                                                                                                                                                                                          Exhibit 473
                                                                                              2 0 T H C E N T U R Y D IS E A S E MO R TA L I T Y
                                                                                              Reductions Caused By Improved
                                                                                              Living Conditions Prior To Vaccines
   Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 38 of 82




                                                                                            Whooping Cough Disease Mortality
                                                                                               United States, 1900–19601,2




                                                                                                                                                                                                                                          3
                                                                         Rate Per 100,000


                                                                                                                                                                          DTP Vaccine
                                                                                                                                                                        Licensed (1949)
                                                                                                                              Year
SOURCES:
1. Grove, R., D., Hetzel, A., M., (1968). Vital statistics rates in the United States, 1940-1960, pp 559 - 603, Washington, D.C. : U.S. Department of Health, Education, and Welfare, Public Health Service, National Center for Health
Statistics, 1968. 2.
                                                                                                                                                                                                                                                                         Exhibit 473
                                                                                                          2 0 T H C E N T U R Y D IS E A S E MO R TA L I T Y
                                                                                                          Reductions Caused By Improved
                                                                                                          Living Conditions Prior To Vaccines
   Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 39 of 82




                                                                                                              Polio Disease Mortality
                                                                                                             United States, 1921–19701-6




                                                                                                                                                                                                                                 Percent Vaccinated ----




                                                                                                                                                                                                                                                                         4
                                                                           Rate Per 100,000
                                                                                                                                                 Year
SOURCES:
1.                                                                                                                                                      2.
                                                                           3.
                                                                                              4. Grove, R., D., Hetzel, A., M., (1968). Vital statistics rates in the United States, 1940-1960, pp 559 - 603, Washington, D.C. : U.S. Department of Health, Education,
and Welfare, Public Health Service, National Center for Health Statistics, 1968. 5.
                                        SOURCES:
                               6.
                                                                         1. Sirken,M.G. National Participation Trends, 1955-61, in the Poliomyelitis Vaccination Program.
                                                                                                                                                                                Exhibit 473
                                                                                                 2 0 T H C E N T U R Y D IS E A S E MO R TA L I T Y
                                                                                                 Reductions Caused By Improved
                                                                                                 Living Conditions Prior To Vaccines
  Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 40 of 82




                                                                                           Varicella (Chicken Pox) Disease Mortality
                                                                                                  United States, 1958–20111-10




                                                                                                                                                      Percent Vaccinated ----




                                                                                                                                                                                5
                                                                        Rate Per 100,000
                                                                                                                     Year
SOURCES:
1.                                                                                                                         2.
                                   SOURCES:                                                     3.
                                   1.5. 1959 - 1968: Centers for Disease4. Control. Annual summary 1969: reported morbidity and mortality     in
                                                                                                                                       6. 1996 - 2001: Centers for
                                                                                                                  7.
                                   the United States. Morbidity8.Mor-tality Weekly Rep 1970 ;18(54). https://stacks.cdc.gov/view/cdc/1829
                              10.
                                   2.9. 1969 - 1978: Centers for Disease Control. Annual summary 1971: reported morbidity and mortality in
                                   the2018.
Washington D.C.Public Health Foundation, United States. Morbidity Mor-tality Weekly Rep 1972 ;20(53). https://stacks.cdc.gov/view/cdc/1577
                                   3. 1970 - 1979: Centers for Disease Control. Annual summary 1980: reported morbidity and mortality in
                                                                                                                                                                                                                                                    Exhibit 473
                                                                                                                        2 0 T H C E N T U R Y D IS E A S E MO R TA L I T Y
                                                                                                                        Reductions Caused By Improved
                                                                                                                        Living Conditions Prior To Vaccines
                                               15 Filed 12/29/20 Page 41 of 82




                                                                                 Varicella (Chicken Pox) Disease Mortality                                                    Varicella (Chicken Pox) Disease Mortality
                                                                                         with Trendline (Linear)1-10                                                               with Trendline (Exponential)1-10
                                     Per 100,000




                                                                                                                                                      Rate Per 100,000
                                Document




                                                                                                                                                                                                                                                    6
     Case 2:20-cv-02470-WBS-JDP Rate




                                                                                                    Year                                                                                                       Year
                                                                                                                                                                                                                      Data
                                                                                                                                     Slope           -0.001644 to -0.0009384       zero?
                                                                                                                                                                                   F                55.16
                                                                                                   X-intercept   2015                X-intercept     2006 to 2030                  DFn,DFd          1,36
                                                                                                                                                                                   P Value          < 0.0001
                                                                                                                                     Goodness of Fit
                                                                                                                                                                                   Deviation from
                                                                                                                                     R square        0.6051
SOURCES:
1.                                                                                                                                                                                                     2.
                                                                                                                                                                         3.
                                                                                                                            4.
                                                                                      5.                                                                                                                              6. 1996 - 2001: Centers for
                                                                                                                                                                                       7.
                                                                                                                 8.
                                      9.
                              10.
Washington D.C.Public Health Foundation, 2018.
                                                                                                                                                                                                                                          Exhibit 473
                                                                                                  2 0 T H C E N T U R Y D IS E A S E MO R TA L I T Y
                                                                                                  Reductions Caused By Improved
                                                                                                  Living Conditions Prior To Vaccines
               Rate Per 100,000 Document 15 Filed 12/29/20 Page 42 of 82




                                                                                      Disease Mortality, United States, 1900–19601
                                                                                                         No Vaccine in General Usage
                                                                           Tuberculosis (Respiratory)                                                                                          Typhoid Fever




                                                                                                                                                                                                                                          7
                                                                                                                                        Rate Per 100,000
Case 2:20-cv-02470-WBS-JDP




                                                                                      Year                                                                                                                 Year
SOURCES:
1. Grove, R., D., Hetzel, A., M., (1968). Vital statistics rates in the United States, 1940-1960, pp 559 - 603, Washington, D.C. : U.S. Department of Health, Education, and Welfare, Public Health Service, National Center for Health
Statistics, 1968.
                                                                                                                                                                                                                                          Exhibit 473
                                                                                           2 0 T H C E N T U R Y D IS E A S E MO R TA L I T Y
                                                                                           Reductions Caused By Improved
                                                                                           Living Conditions Prior To Vaccines
               Rate Per 100,000Document 15 Filed 12/29/20 Page 43 of 82




                                                                              Disease Mortality, United States, 1900–19601
                                                                                                      No Vaccine in General Usage
                                                                          Scarlet Fever                                                                               Diarrhea and Enteritis (under 2 years)




                                                                                                                                                                                                                                          8
                                                                                                                                        Rate Per 100,000
Case 2:20-cv-02470-WBS-JDP




                                                                               Year
                                                                                                                                                                                                           Year
SOURCES:
1. Grove, R., D., Hetzel, A., M., (1968). Vital statistics rates in the United States, 1940-1960, pp 559 - 603, Washington, D.C. : U.S. Department of Health, Education, and Welfare, Public Health Service, National Center for Health
Statistics, 1968.
                                                                                                                                                                                                                                          Exhibit 473
                                                                                                2 0 T H C E N T U R Y D IS E A S E MO R TA L I T Y
                                                                                                Reductions Caused By Improved
                                                                                                Living Conditions Prior To Vaccines
               Rate Per 100,000Document 15 Filed 12/29/20 Page 44 of 82




                                                                                 Disease Mortality, United States, 1900–19601
                                                                                                       No Vaccine in General Usage
                                                                          Meningitis (Simple)                                                                                              Dysentry Disease




                                                                                                                                                                                                                                          9
                                                                                                                                        Rate Per 100,000
Case 2:20-cv-02470-WBS-JDP




                                                                                  Year                                                                                                                     Year
SOURCES:
1. Grove, R., D., Hetzel, A., M., (1968). Vital statistics rates in the United States, 1940-1960, pp 559 - 603, Washington, D.C. : U.S. Department of Health, Education, and Welfare, Public Health Service, National Center for Health
Statistics, 1968.
                                                                                                                                                                                                                                                       Exhibit 473
                                                                                           2 0 T H C E N T U R Y D IS E A S E MO R TA L I T Y
                                                                                           Reductions Caused By Improved
                                                                                           Living Conditions Prior To Vaccines
                    Rate Per 100,000 Document 15 Filed 12/29/20 Page 45 of 82




                                                                                 Disease Mortality, United States, 1900–19601
                                                                                                      No Vaccine in General Usage
                                                                                Malaria                                                                                                     Erysepilas




                                                                                                                                                                                                                                                       10
       Case 2:20-cv-02470-WBS-JDP




                                                                                                                                    Rate Per 100,000
                                                                                 Year                                                                                                              Year
 E: Grove, R., D., Hetzel, A., M., (1968). Vital statistics rates in the United States, 1940-1960, pp 559 - 603,
gton, D.C. : U.S. Department of Health, Education, and Welfare, Public Health Service, National Center for Health     SOURCE: Grove, R., D., Hetzel, A., M., (1968). Vital statistics rates in the United States, 1940-1960, pp 559 -
      SOURCES:
s, 1968.
      1. Grove, R., D., Hetzel, A., M., (1968). Vital statistics rates in the United States, 1940-1960, pp 559 - 603, Washington,
                                                                                                                      Washington, D.C. : U.S.
                                                                                                                                          D.C.Department
                                                                                                                                                 : U.S. ofDepartment
                                                                                                                                                           Health, Education,
                                                                                                                                                                          of and Welfare,Education,
                                                                                                                                                                              Health,     Public Health Service, National Center
                                                                                                                                                                                                        and Welfare,             for Health
                                                                                                                                                                                                                            Public    Health Service, National Cente
      Statistics, 1968.
                                                                                                           Statistics, 1968.
                                                                                                                                                                                                  Exhibit 473
                                                                              2 0 T H C E N T U R Y D IS E A S E MO R TA L I T Y
                                                                              Reductions Caused By Improved
                                                                              Living Conditions Prior To Vaccines
  Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 46 of 82




                                                                        Crude Death Rate
                                                                               United States, 1900–1996†




                                                                                                                                                                                                  11
                                                   Rate Per 100,000




                                                                                                                                   principles and practices: AWWA manual M20. Denver, Colorado:
                                                                              Year
SOURCES:
                                                                                                                                                            Exhibit 473
                                                                                          2 0 T H C E N T U R Y D IS E A S E MO R TA L I T Y
                                                                                          Reductions Caused By Improved
                                                                                          Living Conditions Prior To Vaccines
  Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 47 of 82




                                                                        The 10 leading causes of death as a percentage of all deaths
                                                                                       United States, 19001 and 19972
                                                                               1900                                                               1997




                                                                                                                                                            12
                                                                             Percentage                                                        Percentage
SOURCES:
1.
                                                                                                    2.
Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 48 of 82




  EXHIBIT 474
            Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 49 of 82




VACCINES ARE DANGEROUS




Unavoidably Unsafe
                                                                           “unavoidably unsafe”




                        Id




                             “unsafe” is “dangerous”
Merriam Webster Dictionary (2020). https://www.merriam-webster.com/dictionary/unsafe (“Synonyms for unsafe: dangerous, grave,
grievous, hazardous, jeopardizing, menacing, parlous, perilous, risky, serious, threatening, unhealthy, venturesome”).


“Dangerous

Merriam Webster Dictionary (2020). https://www.merriam-webster.com/dictionary/dangerous




Merriam Webster Dictionary (2020). https://www.merriam-webster.com/dictionary/dangerous




                                                           1                                         Exhibit 474
            Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 50 of 82




VACCINES ARE DANGEROUS




Vaccines Contain Neurotoxins


FDA (2018). Common Ingredients in U.S. Licensed Vaccines.
https://www.fda.gov/vaccines-blood-biologics/safety-availability-biologics/common-ingredients-us-licensed-vaccines

ATSDR (2011). Substances A-Z. Toxic substances portal. https://www.atsdr.cdc.gov/substances/indexAZ.asp




                                                            2                                             Exhibit 474
             Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 51 of 82




VACCINES ARE DANGEROUS




All Vaccines Are Experimental
      | Fake placebos
      | Fake controls
      | Short-term testing

      | Long-term passive surveillance




FDA (2018). Common Ingredients in U.S. Licensed Vaccines.
https://www.fda.gov/vaccines-blood-biologics/safety-availability-biologics/common-ingredients-us-licensed-vaccines
ATSDR (2011). Substances A-Z. Toxic substances portal. https://www.atsdr.cdc.gov/substances/indexAZ.asp
FDA (2020). Vaccines Licensed For Use In the United States. https://www.fda.gov/vaccines-blood-biologics/
CDC (2017). Chapter 21: Surveillance for Adverse Events Following Immunization Using the Vaccine Adverse Event
Reporting System. CDC: Manual for the Surveillance of Vaccine-Preventable Diseases.
https://www.cdc.gov/vaccines/pubs/surv-manual/chpt21-surv-adverse-events.html
Lazarus, R., et al. (2007). Grant Final Report: Electronic Support for Public Health–Vaccine Adverse Event Reporting System
(ESP:VAERS). The Agency for Healthcare Research and Quality (AHRQ) U.S. Department of Health and Human Services.
https://healthit.ahrq.gov/sites/default/les/docs/publication/r18hs017045-lazarus-nal-report-2011.pdf
FDA (2006). Guidance Document: Adverse Reactions Section of Labeling for Human Prescription Drug and Biological
Products — Content and Format. https://www.fda.gov/media/72139/download



                                                                 3                                             Exhibit 474
            Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 52 of 82




VACCINES ARE DANGEROUS




Educated Parents Are Less Likely
To Vaccinate

Ogilvie G, Anderson M, et al. (2010). A population-based evaluation of a publicly funded, school-based HPV vaccine program in
British Columbia, Canada: parental factors associated with HPV vaccine receipt. PLoS Med 7(5): e1000270.
https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.1000270




Rosenthal SL, Rupp R, et al. (2008). Uptake of HPV vaccine: demographics, sexual history and values, parenting style, and vaccine
attitudes. J Adolesc Health 43(3): 239-45. https://www.jahonline.org/article/S1054-139X(08)00264-4/fulltext




children aged 19 to 35 months. Am J Public Health 97(2): 259-66. https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1781415/




                                                               4                                            Exhibit 474
            Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 53 of 82




VACCINES ARE DANGEROUS




Doctors and Healthcare Workers
Rejecting Vaccination
Infection 37(3); 197-202. https://pubmed.ncbi.nlm.nih.gov/19139807/




care teaching hospital. Hum Vaccin Immunother 11(1): 95-100. https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4514208/




                                                             5                                       Exhibit 474
            Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 54 of 82




VACCINES ARE DANGEROUS




The CDC Recommended Vaccine
Schedule Is Experimental



Evidence, and Future Studies. Washington, DC: The National Academies Press. doi: 10.17226/13563.




                                                              6                                    Exhibit 474
            Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 55 of 82




VACCINES ARE DANGEROUS




All Vaccines Are Experimental


FDA (2020). Vaccines Licensed for Use in the United States. Vaccines, Blood & Biologics.
https://www.fda.gov/vaccines-blood-biologics/vaccines/vaccines-licensed-use-united-states

CDC (2020). Immunization Schedules. https://www.cdc.gov/vaccines/schedules/index.html




                                                            7                               Exhibit 474
             Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 56 of 82




VACCINES ARE DANGEROUS




      |
      |
      |
      |
      |
Council for International Organizations of Medical Sciences (1995). “Guidelines for Preparing Core Clinical-Safety Information
on Drugs”. Report of CIOMS Working Group III.
https://cioms.ch/wp-content/uploads/2018/03/WG3_Guidelines-for-Preparing-Core-Clinical-Safety-Information-on-Drugs.pdf




                                                                8                                             Exhibit 474
            Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 57 of 82




VACCINES ARE DANGEROUS




The Unvaccinated Control Group Is
An Endangered Population

Gowda C, Dempsey A (2013). The rise (and fall?) of parental vaccine hesitancy. Hum Vaccin Immunother 9(8): 1755–1762.
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3906278/




                                                              9                                           Exhibit 474
            Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 58 of 82




VACCINES ARE DANGEROUS




The International Pharmaceutical
Industry Is Corrupt and
Untrustworthy



FDA (2020). Vaccines Licensed For Use In the United States. https://www.fda.gov/vaccines-blood-biologics/

NY Times (March 15, 2015). Protection Without a Vaccine.
https://www.nytimes.com/2015/03/10/health/protection-without-a-vaccine.html

Matheson vs. Schmitt: Deposition of Stanley A. Plotkin, M.D. Case #2015-831539-DM, January 11, 2018. County of Oakland
Circuit Court, Family Division, Michigan.

Rashmirekha P, et al (2018). Nanoparticle Vaccines Against Infectious Diseases. Front Immunol 9: 2224. PMCID: PMC6180194
PMID: 30337923. https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6180194/




                                                             10                                             Exhibit 474
            Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 59 of 82




The International Pharmaceutical Industry Is Corrupt and Untrustworthy




Fava GA (2009). Preserving intellectual freedom in clinical medicine. Psychother Psychosom 78: 1-5.
https://pubmed.ncbi.nlm.nih.gov/18852496/




Smith R (2005). Medical journals are an extension of the marketing arm of pharmaceutical companies. PLoS Med 2(5): e138.
https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.0020138




Matej M (August 9, 2019). Global vaccine market revenues 2014-2020. Statista.




Matej M (August 9, 2019). Global vaccine market revenues 2014-2020. Statista.
https://www.statista.com/statistics/265102/revenues-in-the-global-vaccine-market/




                                                              11                                         Exhibit 474
           Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 60 of 82




VACCINES ARE DANGEROUS




Medical Error is the 3rd
Leading Cause of Death
in the United States
Johns Hopkins University (May 3, 2016). Study Suggests Medical Errors Now Third Leading Cause of Death in the U.S.
Johns Hopkins Medicine Press Release. https://www.hopkinsmedicine.org/news/media/releases/study_suggests_medical_
errors_now_third_leading_cause_of_death_in_the_us




                                                         12                                        Exhibit 474
           Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 61 of 82




VACCINES ARE DANGEROUS




These People Are Sick

Refusing to Lift Fetal Tissue Ban for COVID-19 Vaccine Research. Press Release.
https://nadler.house.gov/news/documentsingle.aspx?DocumentID=394222 (accessed June 21, 2020).




                                                        13                                      Exhibit 474
            Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 62 of 82




HEALTH CRISIS IN AMERICA




High Infant Mortality
Notwithstanding that the United States spends more on healthcare than
any country in the world, American children have poorer outcomes and

other high-income nations.




MacDorman et al. (2014). International comparisons of infant mortality and related factors: United States and Europe, 2010.
National Vital Statistics Reports 63(5):1-6. https://www.cdc.gov/nchs/data/nvsr/nvsr63/nvsr63_05.pdf




                                                              14                                            Exhibit 474
             Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 63 of 82




HEALTH CRISIS IN AMERICA




Pandemic of Chronic Diseases
In recent decades, American children have experienced a decline in once common




such as asthma and autoimmune diseases. These once rare pediatric anomalies now




have conditions resulting in a special health care need.

insurance disparities and across-state variations. Academic Pediatrics 11(3 Suppl):S22-S33.
https://doi.org/10.1016/j.acap.2010.08.011




                                                               15                             Exhibit 474
            Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 64 of 82




Pandemic of Chronic Diseases




Centers for Disease Control and Prevention, Multiple Chronic Conditions Among Outpatient Pediatric Patients, Southeastern
Michigan, 2008–2013. BRIEF, Vol. 12, 2015. https://www.cdc.gov/pcd/issues/2015/14_0397.htm



It was reported in




https://doi.org/10.1001/jama.2010.104,




                                                    https://doi.org/10.1377/hltha.2014.0832




Dima et al. (2018). Prescription Medication Use Among Children and Adolescents in the United States. Pediatrics
142(3):e20181042. https://doi.org/10.1542/peds.2018-1042




disorders, mental illness, and immune-mediated conditions.
                                                              16                                           Exhibit 474
           Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 65 of 82




HEALTH CRISIS IN AMERICA




Neurodevelopmental Disorders


United States, 2016. https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w




                                                       17                                   Exhibit 474
            Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 66 of 82




Neurodevelopmental Disorders




Income Children.




https://doi.org/10.1016/S1474-4422(13)70278-3




                                                18                       Exhibit 474
            Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 67 of 82




HEALTH CRISIS IN AMERICA




Mental Illness



childhood mental disorders.

https://www.cdc.gov/childrensmentalhealth/features/child-mental-health.html




                                                         19                   Exhibit 474
             Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 68 of 82




Mental Illness




                                             https://www.nimh.nih.gov/health/statistics/mental-illness.shtml




                                                      https://doi.org/10.1001/jama.2017.13317




Mortality in the United States, 1999–2017,




                                                        20                                          Exhibit 474
            Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 69 of 82




HEALTH CRISIS IN AMERICA




Immune-Mediated Disorders
among American children in recent decades; allergies, asthma and autoimmune




Centers for Disease Control and Prevention, Most Recent National Asthma Data.
https://www.cdc.gov/asthma/most_recent_national_asthma_data.htm




Asthma and Allergy Foundation of America, Allergy Facts and Figures. https://www.aafa.org/allergy-facts/




                                                                  https://www.cdc.gov/nchs/fastats/allergies.htm




                                                            21                                             Exhibit 474
           Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 70 of 82




Immune-Mediated Disorders



called anaphylaxis, as its occurrence is increasing across all ages in the United


Allergy and Asthma Reports 12(6):641-649. https://doi.org/10.1007/s11882-012-0284-1




disease. Taken together, these conditions, once so rare they were virtually




                                                                            https://doi.org/10.3390/ijms150814269




                                                         22                                         Exhibit 474
            Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 71 of 82




HEALTH CRISIS IN AMERICA




Pediatric Cancer




Institute 109(8):djw322. https://doi.org/10.1093/jnci/djw322




                                                               23        Exhibit 474
            Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 72 of 82




HEALTH CRISIS IN AMERICA




National Crisis




and Economic Costs of Chronic Diseases.




                                           24                            Exhibit 474
        Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 73 of 82




National Crisis




with special needs.




                                       25                            Exhibit 474
            Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 74 of 82




VACCINES ARE MADE IN COMMUNIST CHINA




Communist Chinese Vaccines
Infiltrate the United States
“The Chinese vaccine industry is developing rapidly due to an emerging and large
 market for current and new vaccines, a large potential for local vaccine manufacturing
 both in the public and private domain…”
Human Vaccines, China’s Emerging Vaccine Industry, July 2010, Vol. 6, Issue 7, https://pubmed.ncbi.nlm.nih.gov/20523120/



“China ranks second among countries that export drugs and biologics to the
 United States.”




“Chinese companies now account for more than 50% of the global active
 pharmaceutical ingredient (API) market. It has more than 500 companies registered
 to sell in the U.S. and 10 times that many serving its own market. But many of those
 continue to struggle to meet international standards.”
Fierce Pharma, China’s Drug Exports to the U.S. Rise but Companies Struggle With Quality, August 30, 2016,




                                                             26                                              Exhibit 474
              Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 75 of 82




                                                                                                    (cont’d)



Since the inception of the 1986 National Vaccine Injury Compensation Program, the

meet the growing demand in producing hundreds of millions of doses each year for
the United States vaccination schedule that had quadrupled in size and scope. First,
the vaccine makers harvested active pharmaceutical ingredients from Asia (primarily
Communist China); then outsourced research and development. Over the past

United States Food and Drug Administration, Exploring the Growing U.S. Reliance on China’s Biotech and Pharmaceutical
Products, July 31, 2019,
https://www.fda.gov/news-events/congressional-testimony/exploring-growing-us-reliance-chinas-biotech-and-pharmaceutical-products-07312019




United States Food and Drug Administration, Vaccines Licensed for Use In the United States, April 24, 2020,
https://www.fda.gov/vaccines-blood-biologics/vaccines/vaccines-licensed-use-united-states

United States Food and Drug Administration, Importing CBER-Regulated Products Into the United States,
https://www.fda.gov/vaccines-blood-biologics/exporting-cber-regulated-products/importing-cber-regulated-products-united-states



https://www.fda.gov/vaccines-blood-biologics/exporting-cber-regulated-products/importing-cber-regulated-products-united-states




                                                                    27                                                 Exhibit 474
              Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 76 of 82




VACCINES ARE MADE IN COMMUNIST CHINA




Vaccine Manufacturers Conceal
Their Communist Chinese Operations
“The intricacies of the supply chains for individual medicines—which companies
 keep under wraps for competitive reasons—remain hidden from the public.”




“[United States lawmakers] expressed alarm, and sometimes disbelief, at the lack of
 oversight the FDA demonstrates over these foreign suppliers—despite the fact that


Supply Chain, October 30, 2019,




 ingredients, to inability to inspect plants unannounced or has complete visibility
 over a Chinese plant’s total supply chain.”
United States Food and Drug Administration, Exploring the Growing U.S. Reliance on China’s Biotech and Pharmaceutical
Products, July 31, 2019,
https://www.fda.gov/news-events/congressional-testimony/exploring-growing-us-reliance-chinas-biotech-and-pharmaceutical-products-07312019




                                                                    28                                                 Exhibit 474
             Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 77 of 82




Vaccine Manufacturers Conceal Their Communist Chinese Operations            (cont’d)



COVID-19 has further disrupted any surveillance or inspections of vaccine
manufacturing plants in China.



Halt, February 14, 2020,




                                            29                            Exhibit 474
        Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 78 of 82




VACCINES ARE MADE IN COMMUNIST CHINA




Communist Chinese Vaccine
Scandals Are Commonplace
“Health authorities in China are investigating one of the nation’s biggest vaccine
 makers after eight infants died in the past two months following injections that were
 meant to immunize them against hepatitis B…

“Six of the deaths have been linked to vaccines produced by Shenzhen Kangtai;
 the two other infant deaths occurred recently after the use of a hepatitis B vaccine
 produced by another drug maker, Beijing Tiantan Biological Products…

“Merck gave the company the biological technology to produce a hepatitis B vaccine
 royalty free as part of an unusual joint venture aimed at improving health standards
 in China.”




                                           30                             Exhibit 474
       Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 79 of 82




Communist Chinese Vaccine Scandals Are Commonplace       (cont’d)




made worse by the vaccine scandal. The health management system
should be improved to ensure that vaccines are properly stored and
transported, and transparency of supervision should also be enhanced.”



“Investigators in China have begun recalling defective vaccines produced
 by a Chinese drugmaker from domestic and overseas markets, health
 authorities said.”




                                      31                            Exhibit 474
            Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 80 of 82




VACCINES ARE MADE IN COMMUNIST CHINA




Coincidences?
Globalists Orchestrate and
Infiltrate US Response To Covid-19
CO I N C I D ENC E?


Fauci and Victor Dzau convene to make policy, recommendations, share potential
intelligence and intellectual property with not only the Chinese CDC, but also unelected

Communist Party’s director-general of China’s CDC sits across the planning table from
the director of the U.S. National Institute of Allergy and Infectious Disease.
                                                          https://apps.who.int/gpmb/board.html


CO I N C I D ENC E?
In the months before Covid-19 infected the United States, the participants in The Event
201 engaged in strategic planning for a coronavirus pandemic.



https://www.centerforhealthsecurity.org/event201/event201-resources/event201-model-desc.pdf




                                                         32                                      Exhibit 474
               Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 81 of 82




                                                                                                      (cont’d)



CO I N C I D ENC E?

Event 201 participants endeavored to predetermine that Event 201’s
benefactors, such as Bill Gates, would be reliable for spreading truthful
information during a pandemic.

https://www.centerforhealthsecurity.org/event201/event201-resources/comms-fact-sheet-191014.pdf




CO I N C I D ENC E?

In the months before Covid-19 infected the United States the GPMB engaged
in strategic planning for a fast-moving, high impact airborne pathogen


Switzerland,



CO I N C I D ENC E?

The GPMB planned for the United Nations by September 2020 to conduct
at least two systemwide training and simulation exercises, including one for
covering the deliberate release of a lethal respiratory pathogen.




                                                          33                                      Exhibit 474
             Case 2:20-cv-02470-WBS-JDP Document 15 Filed 12/29/20 Page 82 of 82




                                                                                                              (cont’d)



CO I N C I D ENC E?

The GPMB is utilizing the Covid-19 pandemic to implement its plans to

and the GPMB’s benefactors.



Leaders’ Summit on COVID-19, April 1, 2020, https://apps.who.int/gpmb/assets/pdf/Statement%20on%20the%20
COVID-19%20pandemic%20and%20the%20Extraordinary%20G20%20Leaders’%20Summit%201Apr2020.pdf



                               https://thenewsteader.com/2020/01/30/statement-from-the-global-preparedness-




Accelerator, April 24, 2020,




                                                          34                                        Exhibit 474
